Citation Nr: 0702539	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  He died in October 1992.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  Service connection was not established for any disability 
during the veteran's lifetime.

2. The veteran died in October 1992 due to cardiac arrest, 
due to multi-system organ failure, due to hepatorenal 
syndrome, due to end stage liver disease, which began many 
years after his separation from military service and was not 
related to service in any way.


CONCLUSION OF LAW

The veteran's death was not due to a disease or injury 
incurred or aggravated by service. 38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a September 2003 RO letter to the appellant-widow 
notifying her of the VCAA, she has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that she must supply and the evidence VA will 
attempt to obtain.  Thus, she may be considered to have been 
advised to submit any pertinent evidence in her possession.  
The veteran's relevant VA and private treatment records until 
his death in October 1992 have been obtained.  His widow-
appellant has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in March 2004 - so not until after sending the 
appellant a VCAA letter in September 2003.  Consequently, 
there was no error in the timing of the VCAA notice.  See, 
too, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The appellant's claim is for cause-of-death benefits, so the 
inherent nature of her claim does not invoke disability 
rating considerations.  And although she was not notified of 
the information and evidence needed to establish an effective 
date, in the event her claim for service connection is 
granted, the Board is denying service connection for the 
cause of the veteran's death, so any concerns about the 
downstream effective date element of this claim are rendered 
moot.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the claim at this time.  See Mayfield v. 
Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to his death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  See, too, the more general provisions - 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  



It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

To establish her entitlement to cause-of-death benefits, the 
widow-appellant must somehow link her late husband-veteran's 
death to his military service.  Cf. Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  As a lay person, she does not 
have the necessary medical training and/or expertise to make 
this determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran's service medical records, including the report 
of the examination at the time of his separation from service 
in 1965, are completely unremarkable for complaints, 
pertinent abnormal clinical findings, or diagnosis of any 
cardiac, renal, or liver disease.  His military service ended 
in June 1965.

The summary of a private hospitalization in July 1972 shows 
the veteran was treated for chronic alcohol addiction.  He 
reported that he had been drinking heavily since service in 
1962.  He stated that he first realized he had an alcohol 
problem three or four months earlier, although he had resumed 
drinking heavily the previous year.  No pertinent abnormal 
clinical findings - in particular, no abnormal findings 
concerning his liver, kidneys, or heart - were noted during 
that admission.  



The medical records show the veteran was hospitalized at a 
private facility in December 1990 for treatment of alcoholic 
hepatitis, melena, pancytopenia, alcohol abuse, megaloblastic 
anemia, and peripheral neuropathy.  He was also hospitalized 
at a VA facility in April 1989 and again in February 1992 for 
treatment of alcohol abuse.  

Finally, the veteran was hospitalized in October 1992 for 
treatment of bleeding esophageal varices, with a long history 
of alcohol abuse and alcoholic cirrhosis of the liver.  
Despite surgery for the bleeding varices, he continued to 
bleed and his condition progressively deteriorated, with 
multiple organ failure.  He suffered a cardiac arrest and 
died during that hospitalization in October 1992.  The cause 
of death listed on his death certificate was cardiac arrest, 
due to multi-system organ failure, due to hepatorenal 
syndrome, due to end stage liver disease.  

The appellant-widow has not made any specific contentions 
regarding her claim.  

Initially, the Board notes that service connection was not 
established for any disability during the veteran's lifetime.  
Nevertheless, service connection for the cause of his death 
could still be granted if the evidence were to show that he 
died due to an injury or disease that was incurred in or 
aggravated by service.  

The medical evidence clearly demonstrates that the veteran 
had longstanding liver disease due to his abuse of alcohol, 
and that liver disease led to disease of and damage to other 
critical organ systems which finally caused his death.  
However, there is no medical evidence of any liver, kidney, 
or heart disease in service.  In fact, there is no medical 
evidence of any such disease for many years after his 
separation from service.  Moreover, it is not enough that he 
may have consumed alcohol during service, even heavily - and 
one treatment report even indicates that he began drinking 
alcohol when he was 14, so prior to beginning military 
service.  

In any event, there simply is no medical evidence linking the 
terminal liver and multi-system failure that caused the 
veteran's death to an injury or disease that was incurred in 
or aggravated by service.  Lacking such evidence, service 
connection for the cause of his death cannot be established.  

For these reasons and bases, the claim for service connection 
for the cause of the veteran's death must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, this doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


